In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated June 4, 1963, which *587denied after a hearing his application to vacate a judgment of the former County Court, Queens County, rendered June 27, 1958 after a jury trial, convicting him of attempted robbery in the first degree and other related crimes, and imposing sentence. The judgment of conviction was previously affirmed by this court (11 A D 2d 722). Order affirmed. No opinion. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.